EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U. S. C., SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q, filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, of Security Capital Corporation (the “Company”) for the period ended March 31, 2008, as filed with the Securities Exchange Commission on the date hereof (the “Report”), I, Frank West, the Chief Executive Officer of the Company, certify, pursuant to 18 U. S.
